 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit A to Securities Purchase Agreement
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
OF THIS NOTE OR OF THE COMMON STOCK ISSUABLE UPON THE CONVERSION HEREOF MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
 
CONVERTIBLE PROMISSORY NOTE
 
 
ETHOS ENVIRONMENTAL, INC.

 

 $300,000 
 August 1, 2008
     
 San Diego, CA

 
For value received, Ethos Environmental, Inc., a Nevada corporation (the
“Company”), promises to pay to MKM Opportunity Master Fund, Limited, a Cayman
Islands corporation (the “Holder”), the principal sum of Three Hundred Thousand
Dollars ($300,000), together with interest as set forth herein. This Note is
being issued pursuant to that certain Securities Purchase Agreement dated
concurrently herewith (the “Purchase Agreement”). All capitalized terms used but
not defined herein shall have the meanings given to them in the Purchase
Agreement. This Note is subject to the following terms and conditions.
 
1. Maturity; Payment due upon Maturity; Default. Unless converted as provided in
Section 3, this Note will automatically mature and be due and payable on the six
month anniversary of the date hereof (the “Maturity Date”).   The amount payable
upon the maturity of this Note shall be equal to one hundred twenty percent
(120%) of the face value hereof, or three hundred sixty thousand dollars
($360,000), in addition to any accrued and unpaid interest as set forth in
Section 2.  Notwithstanding anything in the foregoing, the entire unpaid
principal sum of this Note, together with accrued and unpaid interest thereon,
shall become immediately due and payable upon an “Event of Default”, which is:
the insolvency of the Company, the failure of the Company to pay interest as set
forth in Section 2 hereof, the commission of any act of bankruptcy by the
Company, the execution by the Company of a general assignment for the benefit of
creditors, the filing by or against the Company of a petition in bankruptcy or
any petition for relief under the federal bankruptcy act or the continuation of
such petition without dismissal for a period of ninety (90) days or more, or the
appointment of a receiver or trustee to take possession of the property or
assets of the Company.
 
2. Interest.  Interest upon this Note shall be payable in cash monthly, in
arrears, at a rate of ten percent (10%) per annum, equivalent to one eighth and
one-third percent (0.81/3%) or two thousand five hundred dollars ($2,500)
monthly.  Interest shall be paid upon the first day of each month, commencing
with September 1, 2008.
 
3. Conversion.
 
(a)           Conversion.
 
(i)           Conversion on Maturity.  Should the Company not repay the Note in
full prior to the Maturity Date, the entire principal amount and accrued
interest shall at the option of the Holder be converted into shares of the
Company’s common stock as of the Maturity Date at a conversion rate of $0.25 per
share or such other amount as determined in accordance with Section 3(d) (such
conversion rate, as adjusted, being the “Conversion Price”).
 
(ii)           Conversion upon Event of Default.  Should there occur an Event of
Default as defined in Section 2, the Holder may in its sole discretion elect to
convert any portion of the principal amount and accrued and unpaid interest into
shares of the Company’s common stock at Conversion Price.
 
1

--------------------------------------------------------------------------------


(b)           Prepayment. The Company shall have the right to prepay the
principal and interest due under this Note, in full, upon 10 days written notice
to the Holder. During the 10 day notice period, the Holder shall have the right
to convert the entire principal amount of the Note together with accrued
interest into shares of the Company’s common stock. Should the Holder elect to
convert the entire principal and interest due under this Note such conversion
shall be at the Conversion Price.
 
 
(c) Mechanics and Effect of Conversion. Upon conversion of this Note pursuant to
this Section 3, the Holder shall surrender this Note at the principal offices of
the Company or any transfer agent of the Company. At its expense, the Company
will, as soon as practicable thereafter, issue and deliver to such Holder a
certificate or certificates for the number of shares to which such Holder is
entitled upon such conversion, together with any other securities and property
to which the Holder is entitled upon such conversion under the terms of this
Note, including a check payable to the Holder for any accrued interest due. Upon
conversion of this Note, the Company will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
principal amount being converted including without limitation the obligation to
pay such portion of the principal amount and accrued interest.
 
 
(d)           Weighted-Average Anti-Dilution Protection.
 
 
(i) Stock Dividends and Splits. If the Company, at any time while this Note is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Note or the other securities issued or to be issued in this
transaction), (B) subdivides outstanding shares of Common Stock into a larger
number of shares, (C) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then in each case the Conversion Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock (excluding treasury shares, if any) outstanding immediately before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of shares issuable upon
conversion of this Note shall be proportionately and equitably adjusted.  Any
adjustment made pursuant to this Section 3(d)(i) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
 
(ii) Subsequent Equity Sales. If at any time while this Note is outstanding the
Company shall offer, sell, grant any option to purchase or offer, sell or grant
any right to reprice its securities, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or any securities of the Company or of any subsidiary of the
Company which would entitle the holder thereof to acquire at any time Common
Stock (hereinafter, “Common Stock Equivalents”), including without limitation,
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time convertible into or exchangeable for or otherwise entitles the
holder thereof to receive Common Stock, entitling any Person to acquire shares
of Common Stock, at an effective price per share less than the Conversion Price
then in effect (such issuances collectively, a “Dilutive Issuance”), as adjusted
hereunder (if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which is issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share which is less than the Conversion Price, such issuance
shall be deemed to have occurred for less than the Conversion Price in effect on
such date of the Dilutive Issuance), then, the Conversion Price shall be
adjusted pursuant to the following formula:
 
NP = OP x [OB + (AMT/OP)]
(OB+SI)
 
where
 
2

--------------------------------------------------------------------------------


NP is the new Conversion Price;
 
 
OP is the Conversion Price in effect immediately prior to such adjustment;
 
 
OB is the number of shares of Common Stock outstanding prior to the Dilutive
Issuance;
 
 
AMT is the dollar amount of the Dilutive Issuance, and
 
 
SI is the number of shares of Common Stock issuable in the Dilutive Issuance.
 
The Company shall notify the Holder in writing, no later than the business day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this section, indicating therein the applicable information required by the
formula above (such notice the “Dilutive Issuance Notice”).
 
(iii)           Pro Rata Distributions.  If the Company, at any time during the
term of this Note, shall distribute to all holders of Common Stock evidences of
its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security other than the Common Stock
(which shall be subject to Section 3(d)(ii) above), then in each such case the
Conversion Price shall be adjusted by multiplying the Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the Closing Price (defined below) determined as of the record date
mentioned above, and of which the numerator shall be such Closing Price on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith, or at the option of the Holder, by an independent
appraiser selected by the Holder. and reasonably acceptable to the Company.  In
either case the adjustments shall be described in a statement provided by the
Company to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.  At
the time of such adjustment, the number of shares of common stock issuable
following such adjustment shall be equitably and proportionally adjusted upward.
 
As used herein, “Closing Price”, shall mean the first of the following clauses
that applies:  (A) if, at the time of any such calculation, the Common Stock is
listed or quoted on the American Stock Exchange, or the New York Stock Exchange,
or the NASDAQ Market, the NASDAQ Capital Market or the Archipelago Exchange, the
Closing Price shall be the closing or last sale price reported for the last
business day immediately preceding the date of any such calculation; (B) if, at
the time of any such calculation, the Common Stock is quoted on the OTC Bulletin
Board or listed in the “Pink Sheets” published by the National Quotation Bureau
Inc. or a similar agency or organization succeeding to its function or reporting
prices, the Closing Price shall be the average of the high closing bid and low
ask prices reported for the last five (5) trading days immediately preceding the
date of any such calculation, or (C) in all other cases, the Closing Price of a
share of Common Stock shall be the price determined by an independent appraiser
selected in good faith by the Holder and reasonably acceptable to the Company.
 
(iv)           Adjustment for Reorganization, Consolidation, Merger, etc.  In
the event that the Company shall (A) effect a reorganization, (B) consolidate
with or merge into any other entity or (C) transfer all or substantially all of
its properties or assets to any other entity under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition precedent to the consummation of such a transaction, proper and
adequate provision shall be made whereby the Holder of this Note, on the
conversion hereof as provided in this Section 3, at any time after the
consummation of any such reorganization, consolidation or merger or the
effective date of any such dissolution, shall receive in lieu of the shares of
Common Stock issuable on such conversion immediately prior to any such
consummation or effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled to receive upon
any such consummation or dissolution if the Holder had so converted this Note
immediately prior to such consummation or dissolution.
 
(v) Certificate as to Adjustments.  The computation of any adjustments described
in this Section shall be the sole responsibility of the Company, which shall
expeditiously prepare and mail to the Holder a notice setting forth the nature
of any necessary adjustment together with the basis thereof and the calculations
therefor.  The Company shall immediately notify the Holder of any information
which bears on any of the events referenced in this Section 3 and which may have
an effect on the conversion of this Note.  If the Company issues a variable rate
security, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised in the case of a Variable Rate
Transaction (as defined below).
 
3

--------------------------------------------------------------------------------


 
As used herein, the term “Variable Rate Transaction” shall mean a transaction in
which the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (other than
pursuant to standard anti-dilution features) or (ii) enters into any agreement,
including, but not limited to, an equity line of credit, whereby the Company may
sell securities at a future determined price
 
(vi)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3 the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
(vii)           Voluntary Adjustment By Company. The Company may at any time
during the term of this Note reduce (but not increase) the then-current
Conversion Price, as the case may be, to any amount and for any period of time
deemed appropriate by the Board of Directors of the Company.
 
(viii)           Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; or (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; or (C) the Company shall authorize the granting to all holders
of the Common Stock rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights; or (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the books and
records of the Company, at least 20 calendar days prior to the applicable record
or effective date hereinafter specified, a notice stating (y) the date on which
a survey of the holders of record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (z) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
unintentional failure to mail such notice or any unintentional defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder is entitled to convert this
Note during the 20-day period commencing on the date of such notice to the
effective date of the event triggering such notice.
 
(ix)  Excluded Events. Notwithstanding any other provision in this Section 3,
the Conversion Price shall not be adjusted by virtue of (a) the issuance of
capital stock to employees, consultants, officers or directors of the Company
for services and/or pursuant to stock purchase or stock option plans or
agreements approved by the Board (but not exceeding 20% of the Company's Common
Stock outstanding as of the date hereof for all such issuances in the
aggregate), (b) the issuance of securities to financial institutions, suppliers
or lessors in connection with commercial credit arrangements, equipment
financings or similar transactions in the ordinary course of business, or (c)
the repurchase of Common Stock shares from the Company's employees, consultants,
advisors, service providers, officers or Directors at such person's cost (or at
such other price as may be agreed to by the Company's Board of Directors).
 
4. Payment. All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued interest
then due and payable and the remainder applied to principal.
 
4

--------------------------------------------------------------------------------


5. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.
 
6. Governing Law.  This Note shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to the conflicts of laws
provisions thereof.  The Company hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Note, or for recognition or enforcement of any judgment, and hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  The Company hereby agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  The Company hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Note in any court
referred to above, and hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
7.  Notices. All notices and other communications in respect of this Note
(including, without limitation, any modifications of, or requests, waivers or
consents under, this Note) shall be given or made in writing (including, without
limitation, by facsimile) (a) in the case of the Company, at the “Address for
Notices” specified below its name on the signature page hereof and (b) in the
case of the Holder, at the address for such purpose as shall have been most
recently specified to the Company by the Holder; or, as to either the Company or
the Holder, at such other address as shall be designated by such party in a
notice to the other party.  Except as otherwise provided in this Note, all such
communications shall be deemed to have been duly given when transmitted by
facsimile or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.
 
8.  Amendments and Waivers. No provision of this Note may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Holder, or in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
9.  Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.
 
10. [This Section 10 is intentionally left blank]
 
11. Rank; Subsequent Financing.  The Company expressly acknowledges that the
indebtedness evidenced by this Note shall rank senior in right of payment to all
other existing indebtedness of the Company.  The Company may not issue any debt
or warrants senior to or pari passu with this Note without the prior consent of
the Holder.
 
12. Action to Collect on Note. If action is instituted to collect on this Note,
the Company promises to pay all costs and expenses, including reasonable
attorney’s fees, incurred in connection with such action.
 
13. Successors and Assigns.  All agreements of the Company in this Note shall
bind its successors and permitted assigns.  This Note shall inure to the benefit
of the Holder and its permitted successors and assigns.  The Company shall not
delegate any of its obligations hereunder without the prior written consent of
Holder.
 
5

--------------------------------------------------------------------------------


14. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity reasonably satisfactory to the Company (in case of loss,
theft or destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor, at the Company’s expense.
 
 
 
[SIGNATURE PAGE FOLLOWS]

 
6

--------------------------------------------------------------------------------

 
 

  COMPANY:   ETHOS ENVIRONMENTAL, INC.    By:         Enrique de Vilmorin, CEO  
 
 
Address & Fax for Notice:
6800 Gateway Park Drive
San Diego, Ca 92154
Fax: 619.575.9300



 
7

--------------------------------------------------------------------------------

 
